Exhibit 10.2
 
NEULION, INC. (FORMERLY JUMPTV INC.)
 
2006 STOCK APPRECIATION RIGHTS PLAN
 
April 26, 2006, as amended on November 13, 2007, March 26, 2008, May 13, 2009,
July 14, 2009 and April 29, 2010
 
1.
Purpose

 
The purpose of this Stock Appreciation Rights Plan (the “Plan”) of NeuLion, Inc.
(formerly JumpTV Inc.) and any successor thereof (the “Corporation”) is to
provide a means whereby the Corporation may, through the grant of rights (each,
a “Right”) to senior officers and directors of the Corporation (and of any
affiliate or subsidiary of the Corporation) to receive cash compensation based
on the appreciation of the common shares of the Corporation (“Common Shares”) or
to purchase or receive Common Shares in order to motivate senior officers and
directors to exert their best efforts on behalf of the Corporation (and any
affiliate or subsidiary) and to closely align the personal interests of such
senior officers and directors with those of the shareholders.  Rights to receive
cash compensation or to purchase or receive Common Shares may be granted by the
Corporation from time to time to senior officers and directors of the
Corporation, or of any affiliate or subsidiary of the Corporation, or to
personal holding corporations, the shares of which are held directly or
indirectly by such Rightsholders, and/or their spouses, and/or minor children or
grandchildren, or to registered retirement savings plans established by and for
the sole benefit of such Rightsholders (such persons, corporations and plans
shall be considered to be the class of eligible Rightsholders hereunder).
 
2.
Number of Shares Available Under Plan

 
Common Shares to be issued upon exercise of Rights granted under the Plan shall
be reserved on the date of the grant of such Rights for issuance upon exercise
of such Rights.
 
(a)      Maximum Number.  Subject to adjustment as provided in Subparagraph 4(i)
below, the aggregate number of Common Shares which may be reserved for issuance
under the Plan shall not exceed the greater of (x) 4,150,000 and (y) 5% of the
issued and outstanding Common Shares.  The Common Shares reserved for issuance
upon the exercise of Rights that (i) expire unexercised; (ii) are exercised by
the Rightsholder for the “In The Money Value of the Right” (as hereinafter
defined) in cash pursuant to a Cash Settlement Request (as hereinafter defined);
(iii) are exercised for Common Shares issued from Treasury or purchased by the
Corporation in the secondary market pursuant to a Securities Settlement Request
(as defined below); or (iv) are exercised for Common Shares issued from Treasury
pursuant to a Treasury Shares Alternative Settlement Request (as hereinafter
defined) pursuant to subparagraphs 4(c), (d) or (e) below (or any combination
thereof), shall be available for subsequent grants of Rights under the Plan.
 
(b)      Termination, Expiry, etc.  If any Rights granted under the Plan shall
terminate, expire or, with the consent of the Rightsholder and any applicable
regulatory authority, be cancelled such number of new Rights may thereafter be
granted, subject to applicable regulatory requirements.
 
 
 

--------------------------------------------------------------------------------

 
 
3.
Administration

 
(a)      Supervision by Board.  The Plan shall be administered under the
supervision of the board of directors of the Corporation or the compensation
committee of the board of directors (both of which are referred to hereinafter
as the “Board”).
 
(b)      Powers of Board.  Subject to the provisions of the Plan, the Board
shall have the power to:
 
 
(i)
determine and designate from time to time those persons to whom Rights under
this Plan are to be granted and the number of Common Shares to be subject to
such Rights; and

 
 
(ii)
determine the time or times when, and the manner in which, each Right shall be
exercisable and the duration of the exercise period.

 
(c)      Other Rights and Purchase Plans.  A senior officer or director who has
been granted a Right may, if the person is otherwise eligible, be granted an
additional Right or Rights under this Plan or any other option or purchase plans
of the Corporation if the Board shall so determine.
 
(d)      Interpretation: Rules and Regulations.  The Board may interpret the
Plan, prescribe, amend and rescind any rules and regulations necessary or
appropriate for the administration of the Plan, and make such other
determinations and take such other actions as it deems necessary or
advisable.  Without limiting the generality of the foregoing, the Board may, in
its discretion, treat all or any portion of any period during which a
Rightsholder is on an approved leave of absence from the Corporation, or an
affiliate or subsidiary of the Corporation, as a period of employment of such
Rightsholder by the Corporation, or such affiliate or subsidiary, as the case
may be, for the purpose of accrual of the Rightsholder’s Rights under the
Plan.  Any interpretation, determination or other action made or taken by the
Board shall be final, binding and conclusive.
 
(e)      Discretionary Awards to Non-Employee Directors.    The Compensation
Committee of the Board, being an independent committee of the Board, shall
administer any discretionary awards to non-employee directors.
 
4.
Terms and Conditions

 
Rights granted under the Plan shall be evidenced by a Rights agreement, in a
form approved by the Board, which shall be subject to the following express
terms and conditions and to such other terms and conditions as the Board may
deem appropriate:
 
(a)      Rights Period.  Each Rights agreement shall specify the period for
which the Rights thereunder are exercisable (which in no event shall exceed 5
years from the date of grant) and shall provide that the Rights shall expire at
the end of such period.
 
(b)      Exercise Price.  The exercise price (the “Exercise Price”) of each
Right shall be determined by the Board at the time such Rights are granted but
in no event shall such price be lower than the Market Price (as hereinafter
defined) at the time of the grant.
 
 
2

--------------------------------------------------------------------------------

 
 
“Market Price” means the volume weighted average trading price of the Common
Shares of the Corporation on the Toronto Stock Exchange (the “TSX”), or another
stock exchange where the majority of the trading volume and value of the Common
Shares occurs, calculated by dividing the total value by the total volume of
Common Shares traded for the five (5) trading days immediately preceding the
date of the Rights grant.  In certain exceptional circumstances and where
appropriate, the TSX or another exchange may exclude certain trades from this
calculation and adjust the market price accordingly.  If the securities are
suspended from trading or have not traded on the TSX or another exchange for an
extended period of time, the market price will be the fair market value of the
listed securities as determined by the Board.  In all instances, the Market
Price shall be determined in accordance with Section 409A of the United States
Internal Revenue Code of 1986, as amended (the “Code”).


(c)      Cash Settlement.
 
 
(i)
Rightsholders shall be entitled to elect a cash settlement (“Cash Settlement”)
of the Rights.  A Cash Settlement shall provide the Rightsholder (or in the
event of the death of the Rightsholder, the Rightsholder’s executors or personal
representatives) with the right to receive, upon the exercise of the Rights (in
accordance with the terms of the Rights), the “In the Money Value of the Right”
in cash (a “Cash Payment Request”).

 
 
(ii)
The Board has discretionary authority to accept or reject a Cash Payment Request
in whole or in part. Notwithstanding the foregoing, the General Counsel of the
Corporation may approve a Cash Payment Request in respect of amounts equal to or
less than $2,500 United States dollars.

 
 
(iii)
If a Cash Payment Request is accepted, the Corporation shall pay the amount
representing the “In the Money Value of the Right” accepted by the Board within
20 days of receipt of notice of such Cash Payment Request.

 
 
(iv)
If a Cash Payment Request is rejected by the Board in whole or in part, the
Rightsholder shall elect either a Securities Settlement or a Treasury Share
Settlement Alternative in respect of that portion of the Cash Payment Request
which was rejected by the Board.

 
“In the Money Value of the Right” shall mean the amount by which the weighted
average trading price per Common Share on the TSX, or such other exchange upon
which the Common Shares are then trading, for the “Pricing Date” exceeds the
Exercise Price multiplied by the number of Common Shares for which the Rights
are exercised. The “Pricing Date” shall be the date of exercise (or if the
Common Shares do not trade on the TSX on the exercise date, the next date on
which the Common Shares trade) provided that notice of the exercise of the
Rights is received by the Secretary of the Corporation on or before 9:30 a.m.
local time on the exercise date.  If notice of exercise is received by the
Secretary of the Corporation after 9:30 a.m. on the exercise date, the Pricing
Date shall be the next date upon which the Common Shares trade on the TSX.
 
 
3

--------------------------------------------------------------------------------

 
 
(d)      Securities Settlement. In lieu of receiving a Cash Settlement,
Rightsholders shall be entitled to elect to receive the In the Money Value of
the Right in Common Shares (the “Securities Settlement”) by requesting that the
Corporation issue from treasury the number of Common Shares represented by
dividing the In the Money Value of the Right by the Market Price) (a “Securities
Settlement Request”), which Common Shares will be issued from treasury to the
Rightsholder (or, if deceased, his legal representative) as fully paid and
non-assessable shares in the capital of the Corporation. Notwithstanding the
foregoing, if a Rightsholder requests a Securities Settlement the Corporation,
at its discretion, is entitled to fulfill all or any part of such Securities
Settlement Request by purchasing some or all of the Common Shares the
Rightsholder (or, if deceased, his legal representative) is entitled to receive
in the secondary market for the account of the Rightsholder. Any such Common
Shares purchased in the secondary market to fulfill all or any part of a
Securities Settlement Request shall be transferred to, and registered in the
name of, the Rightsholder (or, if deceased, his legal representative) or as the
Rightsholder directs.  Upon receipt of a Securities Settlement Request, the
Corporation shall issue or purchase, as the case may be, the Common Shares which
the Rightsholders is entitled to receive within 10 days of receipt of notice of
such Securities Settlement Request.
 
(e)      Treasury Share Settlement Alternative. At the sole option of the
Rightsholder, in lieu of receiving a Cash Settlement or a Securities Settlement
or any combination of the foregoing, the Rightsholder may elect to pay to the
Corporation the Exercise Price and receive that number of Common Shares from the
treasury of the Corporation (the “Treasury Share Settlement Alternative”). Upon
receipt of a request by a Rightsholder for a Treasury Share Settlement
Alternative (a “Treasury Share Settlement Alternative Request”) in accordance
with the provisions of this plan and the Rights agreement, all such Common
Shares shall be issued as non-assessable and fully paid shares in the capital of
the Corporation. Upon receipt of a Treasury Share Settlement Alternative
Request, the Corporation shall issue the Common Shares which the Rightsholders
is entitled to receive within 10 days of receipt of notice of such Treasury
Share Settlement Alternative Request.
 
For greater certainty, a Rightsholder may elect to receive, upon exercise of
Rights, the value of such exercise partially in cash (pursuant to a Cash
Settlement Request) and partially in Common Shares (pursuant to a Securities
Settlement Request and/or a Treasury Share Settlement Alternative Request).
 
With regard to any Rights granted to a “covered individual”, as defined in
Section 162(m)(3) of the Code, the award shall be made by a committee of the
Board that constitutes a “compensation committee” within the meaning of Section
162(m).
 
(f)      Exercise of Right.  The Board may specify in any Rights agreement or
resolution authorizing Rights: (i) that no part or parts of any Right may be
exercised until the Rightsholder shall have been a senior officer or director of
the Corporation or an affiliate or subsidiary of the Corporation for such period
after the date on which the Rights are granted as the Board may specify in the
Rights agreement or resolution; or (ii) that any Rights shall not be exercisable
until such vesting period or periods as may be specified by the Board shall have
elapsed.
 
 
4

--------------------------------------------------------------------------------

 
 
(g)      Payment of Purchase Price Upon Exercise.  The Exercise Price for Common
Shares issued upon a Treasury Share Settlement Alternative Request shall be
fully paid in cash or by cheque to the Corporation at the time of such exercise.
 
(h)      Exercise in the Event of Death or Termination of Employment, etc.
 
 
(i)
If a Rightsholder shall die (or if  the Rightsholder is a personal holding
company controlled by, or a registered retirement savings plan established by, a
senior officer or director, then if such person shall die) (A) while a senior
officer or director of the Corporation, or of an affiliate or subsidiary of the
Corporation, or (B) within 30 days after termination of the Rightsholder’s
office or directorship with the Corporation, or an affiliate or subsidiary of
the Corporation, in accordance with clause (ii) or (iii) below, the
Rightsholder’s Rights shall expire upon the earlier of 12 months from the date
of death and the expiration date specified in accordance with Subparagraph 4(a)
above.  In the case of Rightsholders who are natural persons, such right of
exercise may be exercised, to the extent that the Rightsholder shall have been
entitled to do so at the date of death, by the person or persons to whom the
Rightsholder’s Rights under the Rights pass by will or applicable law, or if no
such person has such right, by the Rightsholder’s executors or administrators.

 
 
(ii)
If a Rightsholder’s (or, if the Rightsholder is a personal holding company
controlled by, or a registered retirement savings plan established by, a senior
officer or director, then if such person’s) office or directorship with the
Corporation, or an affiliate or subsidiary of the Corporation, shall terminate
because of the Rightsholder’s permanent disability, the Rightsholder may
exercise the Rightsholder’s Rights, to the extent the Rightsholder may be
entitled to at the date of the termination of the Rightsholder’s office with the
Corporation, at any time, or from time to time, within six months of the date of
the termination of the Rightsholder’s office, but in no event later than the
expiration date specified in accordance with Subparagraph 4(a) above;

 
 
(iii)
If any Rightsholder’s (or, if the Rightsholder is a personal holding company
controlled by, or a registered retirement savings plan established by, a senior
officer or director, then if such person’s) office or directorship with the
Corporation, or an affiliate or subsidiary of the Corporation, shall terminate
for any reason other than the Rightsholder’s death or permanent disability, the
Rightsholder may exercise the Rightsholder’s Rights, to the extent that the
Rightsholder may be entitled to do so at the date of the termination of the
Rightsholder’s office or directorship, at any time or from time to time, within
90 days of the date of termination of the Rightsholder’s office or directorship,
but in no event later than the expiration date specified in accordance with
Subparagraph 4(a) above; provided that in the case of termination of office for
cause, the Rightsholder’s Rights to exercise the Rightsholder’s Rights shall
cease forthwith upon notice of such termination being given;

 
 
5

--------------------------------------------------------------------------------

 
 
 
(iv)
In the event of termination in (i), (ii) or (iii) above, the Board shall have
the discretion, in appropriate circumstances, to extend the period for exercise
of the Rightsholder’s Rights, but in no event later than the expiration date
specified in accordance with subparagraph 4(a) above.

 
(i)      Right to Exercise Rights in connection with a Proposed Transaction.
 
 
(i)
If there is a Take-over Bid or Issuer Bid (as those terms are defined pursuant
to applicable securities laws), other than a “Normal Course” Issuer Bid, made
for all or any of the issued and outstanding Common Shares, then the Board may,
in its sole discretion, by resolution, permit any or all unvested Rights of any
or all Rightsholders outstanding under the Plan to become immediately
exercisable (subject to any limitations the Board may impose) in order to permit
Common Shares issuable pursuant to a Securities Settlement or Treasury Shares
Settlement Alternative election to be tendered to such bid.

 
 

 
(ii)
There shall be no automatic vesting of unvested Rights held by a Rightsholder in
connection with a Change of Control (as defined below) unless otherwise agreed
in an employment or consulting agreement. For the purposes of this provision, a
“Change of Control” will be deemed to have occurred when:



 
(A)
a person (which includes a partnership or corporation) acting alone or jointly
or in concert with others, acquires beneficial ownership of voting securities of
the Corporation which, together with voting securities of the Corporation
already owned by such person or persons, constitutes in the aggregate 50% or
more of the outstanding voting securities of the Corporation (for greater
certainty, an initial public offering of the Corporation’s Common Shares will
not constitute a Change of Control). A person who is principally engaged in the
business of managing investment funds for unaffiliated securities investors and,
as a part of such person’s duties for fully managed accounts, holds or exercises
voting power over voting securities of the Corporation, will not, solely by
reason thereof, be considered to be a beneficial owner of such voting
securities;



 
(B)
the Corporation agrees to amalgamate, consolidate or merge with another body
corporate;



 
(C)
any resolution is passed or any action or proceeding is taken with respect to
the liquidation, dissolution or winding up of the Corporation; or



 
(D)
the Corporation decides to sell, lease, or otherwise dispose of all, or
substantially all, of its assets.

 
 
6

--------------------------------------------------------------------------------

 
 
All unvested Rights held by a Rightsholder shall vest immediately in the event
that such Rightsholder’s office or directorship is terminated at any time prior
to the expiry date of such Rights by virtue of, or in connection with, a Change
of Control, except in the case of termination for cause of such Rightsholder’s
office (in which case such Rights shall not vest).


(j)      Acceleration of Awards  The Board or any committee of the Board shall
not be permitted to accelerate the vesting of any Rights granted under the Plan
except in the case of death, disability, retirement, change of control or
pursuant to the terms and conditions of any pre-existing employment agreements
(the “Permitted Grounds”).  If the Board or any committee of the Board
accelerates the vesting of any Rights for any reason other than the Permitted
Grounds, the number of Rights in respect of which vesting is to be accelerated
or waived for purposes other than the Permitted Grounds shall be limited to 10%
of the Rights authorized for grant under the Plan.
 
(k)      Investment Representation, Listing and Regulation.
 
 
(i)
No Rights shall be granted under the Plan unless and until the Plan shall have
been approved by the TSX, if required, or any other stock exchange from which
approval is required. However, any Rights granted in accordance with this Plan
by the Board prior to the time when such stock exchange approval is required
shall be valid and binding in accordance with this Plan and the terms of such
grant.

 
 
(ii)
Each Right shall be subject to the requirement that, if at any time the Board
shall determine, in its discretion, that the registration, qualification or
other approval of or in connection with the Plan is necessary or desirable under
any provincial or federal law, then such Rights may not be exercised (whether in
respect of a Cash Settlement Request, Securities Settlement Request or Treasury
Share Settlement Alternative Request, as appropriate), in whole or in part,
unless and until such registration, qualification or approval shall have been
obtained free of any condition not acceptable to the Board.  The Rightsholder
shall, to the extent applicable, cooperate with the Corporation in relation
thereto and shall have no claim or cause of action against the Corporation or
any of its officers, directors or shareholders as the result of any failure by
the Corporation to take any steps to obtain any such registration, qualification
or approval.

 
 
(iii)
The granting of Rights and any issuance of Common Shares under the Plan in
accordance with a Securities Settlement Request or a Treasury Shares Settlement
Alternative Request shall be carried out in compliance with applicable
securities laws, statutes, regulations of governmental authorities and
applicable stock exchanges. The Corporation is not obligated by any provision of
this Plan or any grant hereunder to permit the exercise of any Right granted
hereunder in violation of any applicable law.

 
 
7

--------------------------------------------------------------------------------

 
 
(l)      Adjustments in Event of Change of Common Shares.  Subject to any
required approvals of applicable regulatory authorities and stock exchanges, in
the event of any change in the Common Shares by reason of any stock dividend,
recapitalization, merger, consolidation, split-up, combination or exchange of
shares, or rights offering to purchase Common Shares at a price substantially
below fair market value, or of any similar change affecting the Common Shares,
the number and kind of shares which thereafter may be subject to, and sold
under, the Plan and the number and kind of shares subject to the Plan in
outstanding Rights agreements and the Exercise Price thereof shall be
appropriately adjusted consistent with such change in such manner as the Board
may deem equitable to prevent substantial dilution or enlargement of the Rights
granted to, or available for, participants in the Plan.
 
(m)     Liquidation.  In the event the Board shall adopt a plan of complete
liquidation, all Rights shall become immediately exercisable in full,
notwithstanding that they may have been initially granted on an instalment
basis.
 
(n)     No Rights as Shareholder.  No Rightsholder shall have any Rights as a
shareholder with respect to any Common Shares subject to the Rightsholder’s
Rights prior to the date of issuance to such Rightsholder of a certificate or
certificates for such shares in connection with a Securities Settlement Request
or a Treasury Shares Settlement Alternative Request.
 
(o)     No Rights to Continued Employment.  The Plan and any Rights granted
under the Plan shall not confer upon any Rightsholder any right with respect to
continuance in such Rightsholder’s office or directorship with the Corporation,
or any affiliate or subsidiary of the Corporation, nor shall they interfere in
any way with the right of the Corporation, or any affiliate or subsidiary of the
Corporation, for which a Rightsholder holds an office to terminate the
Rightsholder’s position in such office at any time in accordance with applicable
law, or with the rights of the shareholders of the Corporation to end the
Rightsholder’s directorship with the Corporation.
 
(p)     Financial Assistance.  At the discretion of the Board and subject to
applicable law, the Corporation may provide financial assistance to any
Rightsholder to assist in the exercise of Rights granted hereunder, such
assistance to be in such form and on such terms as the Board may approve
including, without limiting the generality of the foregoing, by way of loan
which may be interest-bearing or non-interest-bearing, recourse or non-recourse,
and secured or unsecured.
 
5.
Amendment and Discontinuance

 
(a)           The Board may, at any time and from time to time, amend, suspend
or terminate the Plan without shareholder approval, provided that no such
amendment, suspension or termination may be made without obtaining any required
approval of any regulatory authority or stock exchange or the consent or deemed
consent of a Rightsholder where, in the case of a Rightsholder such amendment,
suspension or termination materially prejudices the rights of the Rightsholder.


(b)           Notwithstanding the provisions of Section 5(a), the Board may not,
without the approval of the shareholders of the Corporation, make amendments to
the Plan for any of the following purposes:


 
(i)
to increase the maximum number of Common Shares issuable under the Plan;

 
 
8

--------------------------------------------------------------------------------

 
 
 
(ii)
to reduce the Exercise Price of Rights for the benefit of an Insider;



 
(iii)
to extend the period for which the Rights are exercisable in respect of Rights
for the benefit of an Insider (as defined in Section 6); and

 
 
(iv)
to amend the provisions of this Section 5(b).

 
(c)           The Board may, at any time and from time to time, without the
approval of the shareholders of the Corporation, amend any term of any
outstanding Right, provided that:


 
(i)
any required approval of any regulatory authority or stock exchange is obtained;



 
(ii)
if the amendments would reduce the Exercise Price or extend the period for which
the Rights are exercisable in respect of Rights granted to Insiders (as defined
in Section 6), approval of the shareholders of the Corporation must be obtained;



 
(iii)
the Board would have had the authority to initially grant the Rights under the
terms so amended; and



 
(iv)
the consent or deemed consent of the Rightsholder is obtained if the amendment
would materially prejudice the rights of the Rightsholder.



6.           Restrictions on Awards


The maximum number of Common Shares that:


(a)           may be reserved for issuance to Insiders pursuant to the Plan and
any other previously established or proposed Share Compensation Arrangement is
10% of the number of Common Shares outstanding;


(b)           may be issued to Insiders under the Plan and any other previously
established or proposed Share Compensation Arrangement within a one-year period
is 10% of the number of Common Shares outstanding; and


(c)           may be issued to any one Insider under the Plan and any other
previously established or proposed Share Compensation Arrangement within a
one-year period is 5% of the number of Common Shares outstanding.
 
If a proposed Share Compensation Arrangement, together with all of the
Corporation’s other previously established or proposed Share Compensation
Arrangements, could result, at any time, in the number of shares reserved for
issuance pursuant to stock options granted to Insiders exceeding 10% of the
outstanding issue, the Share Compensation Arrangement must be approved by a
majority of the votes cast at the shareholders’ meeting other than votes
attaching to securities beneficially owned by Insiders.


For the purposes of this Section 6, holders of non-voting and subordinate voting
shares must be entitled to vote with the holders of any class of shares of the
Corporation which otherwise carry greater voting rights, on a basis
proportionate to their respective residual equity interests in the Corporation.
 
 
9

--------------------------------------------------------------------------------

 
 
For the purposes of this Section 6, the following terms shall have the following
meanings:


(a)           “Insider” has the meaning given to that term in the Securities Act
(Ontario) and also includes associates and affiliates of the insider, but does
not include directors or senior officers of a subsidiary or affiliate of the
Corporation unless such director or senior officer:


 
(i)
in the ordinary course receives or has access to information as material facts
or material changes concerning the Corporation before the material facts or
material changes are generally disclosed;



 
(ii)
is a director or senior officer of a “major subsidiary” of the Corporation
(where “major subsidiary” has the meaning given to that term in National
Instrument 55-101 – Insider Reporting Exemptions); or



 
(iii)
is an insider of the Corporation in a capacity other than as a director or
senior officer of the subsidiary or affiliate.



For the purpose of this definition, the terms “affiliate”, “associate” and
“subsidiary” have the meanings given to them, respectively, in the Securities
Act (Ontario).


“Share Compensation Agreement” means any stock option, stock plan, employee
stock purchase plan or any other compensation or incentive mechanism involving
the issuance or potential issuance of Common Shares, including a share purchase
from treasury which is financially assisted by the Corporation by way of a loan,
guarantee or otherwise.


7.
Proceeds from Sales of Common Shares

 
The aggregate Exercise Price received from the sale of Common Shares issued upon
receipt by the Corporation of such Exercise Price in connection with a Treasury
Shares Settlement Alternative Request shall be added to the general funds of the
Corporation and shall thereafter be used from time to time for such corporate
purposes as the Board may determine.
 
8.
Withholding



The Corporation shall have the right to deduct and withhold from (or recover in
respect of) any payment to be made pursuant to or in connection with this Plan,
any Right or any Shares the amount of any taxes required by law to be withheld
from, or paid in connection with, such payment.  The Corporation may, in its
discretion, permit a Rightsholder to elect to satisfy such withholding
obligation through a cash payment to be made by such Rightsholder, through the
surrender of Shares held by a Rightsholder in a manner acceptable to the
Corporation, or through the surrender of shares which the Rightsholder is
otherwise entitled to receive under the Plan or any Right.  The Corporation
shall have the right to sell any of the Rightsholder’s Shares to satisfy or
recover any taxes which are payable by the Corporation in respect of this Plan,
any Right or any Shares for the account of such Rightsholder.  Where the
withholding undertaken in connection with the foregoing is considered by the
Corporation to be inadequate, the payment or delivery of property hereunder by
the Corporation shall be conditional upon such Rightsholder (or other person)
reimbursing or compensating the Corporation or making arrangements satisfactory
to the Corporation for the payment or provision of all required taxes.  For
purposes hereof, “taxes” shall refer to any local, foreign, federal, provincial,
state, social security, withholding or any other taxes or governmental charges
of any kind whatsoever.
 
 
10

--------------------------------------------------------------------------------

 
 
9.
Employee Responsibility



Neither the Corporation nor any of its subsidiaries shall assume any
responsibility in respect of any tax consequences that arise from participation
in the Plan by any employee, consultant or other person.  Such persons are urged
to consult their own independent tax advisors in such regard.  In particular,
the Corporation and its subsidiaries shall have no liability in respect of any
Rights which a Rightsholder may cause to be issued to any personal holding
corporation and/or their spouse and/or minor children or grandchildren, and/or
to registered retirement savings plans or similar deferred compensation plans.
 
 
 
 
 
11

--------------------------------------------------------------------------------

 